Next year we will 
celebrate the seventieth anniversary of the United 
Nations. As we approach that milestone, it is good 
to reflect on the successes of our Organization: the 
extensive codification of international law, advances 
in combating poverty and disease, and fighting 
human rights abuses. We have established monitoring 
mechanisms, such as the human rights treaty bodies, 
and accountability tools, such as the International 
Criminal Court, and agreed on historic policy targets 
that have transformed international cooperation, such 
as the Millennium Development Goals.


These are not small achievements, but sitting on 
our laurels is not an option. The system of rule-bound 
relations between nations is under threat, and we must 
protect it. Most worrying is the growing disregard for 
international law. This erodes the international legal 
framework we have developed since the Second World 
War. A shocking recent example is the terrorist group 
operating in Iraq and Syria, the self-styled Islamic 
State in Iraq and the Levant. As human beings, we are 
revolted by its brutality and appalled by its mindless 
destruction.

The international community cannot accept the 
disregard for the fundamental principles of the United 
Nations — indeed, of human decency — shown by this 
group. Iceland therefore agrees with the lawful actions 
taken to end these atrocities by countries of the region 
and from other parts of the world. Iceland will contribute 
humanitarian aid through the United Nations agencies. 
No civilized nation can look the other way when the 
barbarism and cruelty are so overwhelming. The United 
Nations and international law must be centre stage, 
and we underscore the role of the Security Council in 
maintaining international peace and security.

The suffering of the Syrian people and the total 
disrespect for humanitarian law in that civil war are 
equally shocking. Almost 200,000 people have died, 
3 million refugees are abroad, and the country is in 
ruins. The prolonged foreign occupation of the State 
of Palestine is another violation of international law. 
Land-grabbing continues unabated. The blockade 
of Gaza shows no signs of being lifted. Violations of 
human rights continue, including against freedom of 
movement, the right to freedom of speech and assembly 
and property rights.

This summer, a pointless war between Israel and 
Gaza caused an unacceptable loss of life. I condemn 
the indiscriminate rocket attacks of Hamas and other 
militant organizations in Gaza against civilian targets 
in Israel. I also condemn the disproportionate use of 
force by the Israel Defense Forces, which resulted in 
more than 2,000 deaths in Gaza. Let the loss of life 
not have been in vain and let the future of Palestinian 
children be a future without foreign occupation. A 
two-State solution, with the comprehensive support 
of neighbouring countries and robust international 
peacekeeping arrangements, should be the objective. 
To the Palestinians I say, “Reconcile. Be your own 
best friends so you can build a free and sovereign 
Palestine ensuring fundamental rights and freedom 
for all”. To the Israelis, I say, “The current situation 
is unsustainable. Be brave, be wise and give peace a 
chance. The occupation of Palestine must end.”

The violation of Ukraine’s territorial integrity 
breaches the Charter of the United Nations, international 
law and numerous treaties. The illegal annexation of 
Crimea threatens security and stability throughout 
Europe. The credibility of the Security Council is 
seriously undermined when a permanent member 
violates the Charter by using force to change borders, 
and then can veto the necessary response and actions 
by the body empowered to maintain international peace 
and security. The Council is also undermined when it 
proves incapable of defending civilians who are subject 
to foreign occupation or is unable to prevent the use of 
chemical weapons.

The United Nations was founded to ensure that 
the fate of nations would never again be decided at the 
barrel of a gun. Recent events have shown that we must 
reaffirm our commitment to the Charter of the United 
Nations and other legal instruments to safeguard the 
foundations of a just and peaceful world. This holds 
particularly true for the Security Council. In its role 


of maintaining international peace and security, 
its compass should be the Charter of the United 
Nations and international law, including international 
humanitarian law and human rights law. It should apply 
the law equally to all parties. The Council needs to 
become more solution-oriented and directly engaged. 
Its working methods must improve, especially the 
application of the veto. Iceland supports the recent 
French- and Mexican-led proposal for framing the veto 
in cases of mass atrocities. The Council should also 
make use of its referral power as intended by the Rome 
Statute.

In a world riven by inequality, poverty and onflict, 
it is a challenge to chart a path towards the future we 
want. Since the most recent general debate, we have 
made real progress in preparing for the decisions to 
be taken next year on a new framework for sustainable 
development. The year ahead will be a test of our resolve 
to deliver. Iceland will participate constructively in the 
negotiations for the post-2015 agenda, as well as for a 
new regime to address climate change.

Allow me to highlight a few issues that I believe to 
be fundamental. With an increasing world population, 
measures to ensure food security are more important 
than ever. For 3 billion people, seafood provides about 
20 per cent of their intake of animal protein. Nine to 12 
per cent of the global population depends on the seafood 
sector for their livelihood. Yet we have a paradox. 
Overfishing remains a widespread problem, but at 
the same time fisheries are greatly underperforming. 
With improved infrastructure and better management, 
the economic benefits from marine fisheries could be 
increased by $50 billion per year, or more than half the 
value of the global seafood trade.

It is clear that ocean issues are one of the keys 
to the post-2015 development agenda. The United 
Nations Convention on the Law of the Sea provides 
a sound legal basis on which States can harness their 
marine resources. Iceland remains firmly loyal to 
the Convention, and we build our marine policy on 
scientific research where sustainability guides all our 
decisions. The Convention on the Law of the Sea has 
been instrumental to Iceland’s success, yet what is often 
lacking is the capacity of States to implement effective 
monitoring and sustainable harvesting. Iceland has 
been sharing know-how through the United Nations 
University Fisheries Training Programme in Iceland, 
where over 1,500 experts have benefited from post-
graduate studies and workshops in the field.

The second key area for ensuring food security is 
land. Every decade, 120 million hectares of land — an 
area the size of South Africa — are lost to desertification 
and drought. Climate change is contributing to an ever-
faster rate of land degradation, which in turn releases 
greenhouse gases, creating a vicious circle. Switching 
to sustainable land management is therefore not only 
crucial to food and water security, but an important 
factor in mitigating and adapting to climate change. This 
is why Iceland argues strongly for measures to achieve 
a land-degradation neutral world. Iceland contributes 
actively to these efforts through the Group of Friends 
of the Secretary-General in New York and through the 
United Nations University Land Restoration Training 
Programme in Iceland.

A third key area is to ensure access to affordable, 
reliable, sustainable and modern energy for all. No 
society can develop without energy, yet today over 
1.3 billion people have no access to electricity. As 
energy production grows, it is essential to substantially 
increase the share of renewable energy in the global 
energy supply by 2030. Iceland is contributing to that 
effort. We have partnered with a group of countries and 
the International Renewable Energy Agency to identify 
opportunities and to support mechanisms to scale up 
geothermal production. In that connection, we invite 
Member States to join the Global Geothermal Alliance. 
Iceland has also been working with the World Bank on 
projects in the Great African Rift Valley, and we have 
run the Geothermal Training Programme of the United 
Nations University in Iceland for 35 years.

In Iceland and the other Nordic countries, the 
revolution in women’s education and the high level of 
female participation in the labour market have been 
the basis of our welfare and economic prosperity. 
Without the full and equal participation of women in 
all spheres of society, including in decision-making, it 
will be impossible to make real and lasting progress 
in addressing sustainable development challenges. 
The stand-alone goal on gender equality and women’s 
empowerment agreed in the Open Working Group on 
Sustainable Development Goals must be maintained. 
But we should not stop there. Gender equality must be 
further mainstreamed throughout the new framework. 
In that regard, I cannot leave out the centrality of 
ensuring sexual and reproductive health and rights.

We must continue to fight for the full 
implementation of the commitments we made almost 
20 years ago in the Beijing Declaration and Platform for 


Action. Iceland is proud to support UN-Women in the 
campaign to celebrate Beijing+20. We have partnered 
with Suriname to lead a friends’ group of countries 
to galvanize support to promote gender equality and 
to commemorate the twentieth anniversary of the 
Declaration. We call on Member States to join that 
effort and take concrete actions on the 12 themes of the 
Platform for Action.

For our part, we want to bring men and boys to the 
table on gender equality in a positive way. Iceland and 
Suriname will convene a “barbershop” conference in 
January 2015, where men will discuss gender equality 
with other men, with a special focus on addressing 
violence against women. That will be a unique 
conference, as it will be the first time at the United 
Nations that we bring together only male leaders to 
discuss gender equality. It will provide an exceptional 
contribution to the Beijing+20 conference and the 
HeForShe campaigns.

We have been reminded in recent weeks of the 
fragility of human beings and the need for us to work 
together on the biggest threats to humankind. Let me 
express our sympathy for and solidarity with the States 
suffering from the Ebola outbreak. The Government of 
Iceland will join in the international effort to curb the 
outbreak with financial contributions to United Nations 
agencies.

Next year, the States Members of the United Nations 
will come together to make important decisions on 
how to address climate change and pursue sustainable 
development. In the North, Arctic biodiversity and 
ecosystems are threatened by climate change, and 
sustainable harvesting of natural resources is vital. I 
pledge Iceland’s commitment to work for bold decisions 
on the future of our planet and the increased prosperity 
of the world community in the year 2015. May the wise 
words of Nelson Mandela come true as we navigate that 
path: “It always seems impossible until it’s done.”
